                 Case 6:19-cv-00387-ADA Document 11 Filed 10/31/19 Page 1 of 1

                                          United States District Court
                                           Western District of Texas
                                                    Waco
                                              Deficiency Notice


To:             Mort, Raymond W III
From:           Court Operations Department, Western District of Texas
Date:           Thursday, October 31, 2019
Re:             06:19-CV-00387-ADA / Doc # 10 / Filed On: 10/31/2019 06:45 AM CST

Pursuant to the Administrative Policies and Procedures for Electronic Filing in
Civil and Criminal Cases, the following pleading has been filed. However, it is
deficient in the area(s) checked below. Please correct the deficiency(ies), as
noted below, and re-file document IMMEDIATELY. When re-filing document,
other than a motion, please ensure you add ‘corrected’ to the docket text. If
the document you are re-filing is a motion, select ‘corrected’ from the drop-
down list.

If an erroneous filing results in failure to meet a deadline, you will need
to seek relief, for any default, from the presiding judge.
(1) Other
   Remarks: Joint motions must be signed by an attorney for each party. Please refile with a signature for Defendant's
atty or a different title.
